t c summary opinion united_states tax_court kevin l and linda sherar petitioners v commissioner of internal revenue respondent docket no 19548-09s filed date kevin l and linda sherar pro sese jimeel r hamud for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the issue for decision is whether certain workers’ compensation benefits received by petitioner linda sherar mrs sherar are taxable as though they were social_security_benefits by virtue of sec_86 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of california when the petition was filed in mrs sherar suffered two work-related injurie sec_2 months apart as a result of these injuries mrs sherar has endured surgeries and she began receiving workers’ compensation benefits in in on the advice of counsel mrs sherar applied for social_security disability benefits mrs sherar was initially denied social_security_benefits but after a series of appeals was finally granted benefits in for mrs sherar received a form ssa-1099 social_security_benefit statement from the social_security administration box of that form reported benefits paid in of dollar_figure which amount was described as follows paid_by check or direct deposit dollar_figure medicare part b premiums deducted from benefits dollar_figure workers’ compensation offset dollar_figure attorney fees dollar_figure benefits for dollar_figure the description of the benefits for also includes a statement that the dollar_figure amount included dollar_figure paid in for dollar_figure paid in for and dollar_figure paid in for petitioners filed a federal_income_tax return reporting inter alia wages of dollar_figure on line in contrast on line 20a of their return petitioners did not report any social_security_benefits nor did they report any taxable_amount thereof on line 20b in the notice_of_deficiency respondent determined that percent or dollar_figure of the social_security_benefits of dollar_figure received by mrs sherar in was includable in petitioners’ gross_income for that year discussion workers’ compensation is generally excludable from a taxpayer’s gross_income sec_104 in contrast social_security_benefits including social_security disability benefits necessarily therefore the balance of benefits ie dollar_figure was paid for may be includable in a taxpayer’s gross_income pursuant to a statutory formula that takes into account a number of factors including the amount of social_security_benefits received the taxpayer’s other income and the taxpayer’s filing_status sec_86 the amount of social_security_benefits may include the amount of workers’ compensation benefits received sec_86 specifically if the amount of social_security_benefits that a taxpayer receives is reduced because of the receipt of workers’ compensation benefits then the amount of workers’ compensation benefits that causes the reduction the so- called offset amount is treated as though it were a social_security_benefit sec_86 see mikalonis v commissioner tcmemo_2000_281 willis v commissioner tcmemo_1997_290 the rationale for this provision appears in the legislative_history accompanying the enactment of sec_86 by the social_security amendments of publaw_98_21 stat your committee’s bill provides that social_security_benefits potentially subject_to tax will include any workmen’s compensation whose receipt caused a reduction in social_security disability benefits for example if an individual were entitled to dollar_figure of social_security disability benefits but received only dollar_figure because of the receipt of dollar_figure of workmen’s compensation benefits then for purposes of the provisions taxing social_security_benefits the individual will be considered to have received dollar_figure of social_security_benefits h rept pincite in other words the purpose of sec_86 is to equalize the federal tax treatment of social_security_benefits that are received by taxpayers who may or may not be eligible to receive workers’ compensation benefits we acknowledge that mrs sherar applied for social_security_benefits on the advice of counsel we also acknowledge that if mrs sherar had not applied for social_security_benefits then her workers’ compensation benefits would not have been subject_to federal_income_tax see sec_104 sec_86 under the circumstances we can appreciate petitioners’ dismay nevertheless as the supreme court of the united_states has instructed we are dutybound to apply the law as written by congress to the facts as they occurred and not as they might have occurred see 417_us_134 because mrs sherar’s social_security_benefits were reduced by the amount of workers’ compensation benefits received that offset amount is treated as a social_security_benefit and is therefore taxable see sec_86 accordingly we sustain respondent’s determination that percent of mrs sherar’s social_security_benefits are includable in petitioners’ income for under sec_86 we note that amounts paid for attorney’s fees are in some circumstances deductible as a miscellaneous expense see sec continued conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed them we conclude that they do not support a result contrary to that reached herein to reflect the foregoing decision will be entered for respondent continued andrews v commissioner tcmemo_1992_668 sec_1 a income_tax regs by definition miscellaneous_itemized_deductions are subject_to a 2-percent floor meaning that petitioners can deduct these expenses only to the extent that such expenses exceed percent of petitioners’ adjusted_gross_income for ie in this instance to the extent such expenses exceed approximately dollar_figure see sec_67 although petitioners itemized_deductions their schedule a itemized_deductions does not list any miscellaneous_itemized_deductions and the amount of attorney’s fees paid with respect to the social_security_benefits ie dollar_figure does not exceed the 2-percent floor limitation thus the attorney’s fees are not deductible
